The plaintiff alleged and offered evidence tending to show that he was employed as an ordinary laborer by the defendant, and was engaged in tearing down or pushing down one of the brick walls of a school building which had been previously burned, and that, while so engaged, another wall fell, knocking him through a hole in the floor and resulting in serious and permanent injuries. There was further evidence that assurances were given by one of the defendants and a foreman that there was no danger in the work.
From judgment for the plaintiff assessing damages of $5,000, the defendant appealed.
There was no allegation or issue as to assumption of risk. There was evidence of negligence, and the testimony tended to show that the plaintiff was working under the direction and supervision of one of the defendants and a foreman, and that he was doing the work according to instructions given him by said defendant and the foreman. Furthermore, there was evidence that positive assurance was given that there was no danger in doing the work according to the method adopted by the employer.
Hence the trial judge ruled correctly when he submitted the case to the jury. Neville v. Bonsal, 166 N.C. 218, 81 S.E. 448; Fowler v. ConduitCo., 192 N.C. 14, 133 S.E. 188.
No error.